                   Case 4:06-cr-00128-JRH-CLR Document 178 Filed 02/18/21 Page 1 of 2


GAS 245D           (Rev. 09/1 1) Judgment in a Criminal Case for Revocations

                                                                                                                                      iUA i



                                           United States District Court'
                                                                 Southern District of Georgia                    2021 Fib 18 P U- 01
                                                                       Savannah Division

               UNITED STATES OF AMERICA                                               JUDGMENT                                                —
                                                                                      (For Revocation of Probatidri-br-SujjerViSed'Reiease)
                    Raiphael Bernard Williams
                                                                                      Case Number;              4:06CR00128-1

                                                                                       USM Number:              12708-021

                                                                                      Brian Joseph Huffman, Jr.
                                                                                       Defendant's Attorney
THE DEFENDANT:

Kl admitted guilt to violation of mandatory conditions of the term of supervision.
□ was found in violation of conditions(s)                                                           after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                 Nature of Violation                                                                      Violation Ended


               1                    The defendant committed another federal, state, or local crime (mandatory                April 11,2019
                                    condition).
               2                    The defendant illegally possessed a controlled substance (mandatory                      April 11,2019
                                    condition).

           The defendant is sentenced as provided on page 2 of this Judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated condition(s)                                                    and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                               Februarv 17, 2021
Last Four Digits of Defendant's Soc. Sec: 7924                                 Date of ImpositiqrpBfJnaipenj,



Defendant's Year of Birth: 1987
                                                                               Signature


City and State of Defendant's Residence:
                                                                                      VNDAL HALL, CHIEF JUDGE
Savannah, Georgia                                                              UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF GEORGIA

                                                                               Name and Title of Judge




                                                                               Date
                 Case 4:06-cr-00128-JRH-CLR Document 178 Filed 02/18/21 Page 2 of 2
GAS 245D              (Rev. 09/11) Judgment in a Criminal Case for Revocations

                                                                                                                    Judgment— Page 2 of2
 DEFENDANT:                  Raiphael Bernard Williams
CASE NUMBER:                 4:06CR00128-1




                                                                  IMPRISONMENT

          The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of:         30 months.




     13     The Court makes the following recommendations to the Bureau of Prisons:
            Designation to the Bureau of Prisons facility in Estill, South Carolina, is recommended. As an alternate, the Court recommends
            designation to the BOP facility in Jesup, Georgia. The Court further recommends the offender receive credit for all time served
            deemed appropriate by the BOP.


     13     The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □      at                                  □         a.m.     □        p.m. on                                     •
          □      as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □      before 2 p.m. on

          □      as notified by the United States Marshal.

          □      as notified by the Probation or Pretrial Services Office.


                                                                          RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                              to

at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                                   By
                                                                                                     DEPUTY UNITED STATES MARSHAL
